Citation Nr: 1727961	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  07-24 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO). The case was subsequently transferred to the RO in Portland, Oregon.

A Board hearing was held in September 2009. A transcript is of record. In April 2012, the Veteran was notified that the Veterans Law Judge (VLJ) that held the September 2009 Board hearing was designated as the Acting Chairman of the Board and was therefore unable to consider the Veteran's appeal. The Veteran requested a new hearing.

In June 2012, the claim was remanded to afford the Veteran a new Board hearing. In September 2012, the Veteran testified before the undersigned. A transcript is of record.

In October 2012, June 2013, December 2013, September 2014, and September 2015 the appeal was remanded for further development.  It is now once again before the Board for adjudication.


FINDINGS OF FACT

1. The Veteran is currently service connected for chronic lumbar strain, currently rated as 20 percent disabling; chronic cervical strain, currently rated as 20 percent disabling; depression associated with chronic lumbar strain, currently rated as 10 percent disabling; bilateral hearing loss, currently rated as 10 percent disabling; and tinnitus, currently rated as 10 percent disabling, with a combined disability rating of 50 percent.

2. The Veteran's service-connected disabilities do not meet the minimum percentage requirements for award of a schedular TDIU, and these disabilities are not shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

1. The criteria for TDIU are not met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159 (b)(1) (2014). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). For service-connection claims, this notice must address the downstream elements of disability ratings and effective dates. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2006 and June 2006 that fully addressed all required notice elements and were sent prior to the initial RO decision in this matter. The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence. 

VA also has a duty to assist a claimant in the development of the claim. This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination or medical opinion when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). In December 2015 and August 2016, VA provided VA examinations related to the Veteran's TDIU claim. The Board finds the medical examinations and relevant opinions to be adequate as they were made after a review of the relevant evidence, and the examiners provided a rationale for the conclusions reached. The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examinations, private treatment records, lay statements, and hearing testimony.

The Veteran was provided an opportunity to set forth his contentions on the claim during the September 2012 hearing before the undersigned. The Court has held that the requirements of 38 C.F.R. § 3.103 (c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). The record reflects that at the September 2012 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor have they identified any prejudice in the conduct of the hearing.

The case was remanded in October 2012, June 2013, December 2013, September 2014, and September 2015 for further development. Pursuant to the September 2015 remand, the Veteran underwent VA examinations in December 2015 and August 2016. VA attempted to obtain additional medical records, including Social Security Administration (SSA) records, as directed by the September 2015 Board remand. An October 2015 correspondence notes that VA received a negative response from SSA, and that the Veteran confirmed that he has never applied for or received SSA benefits. Accordingly, the requirements of the remands were ultimately accomplished and the prior remand instructions were substantially complied with. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's representative stated in a June 2017 correspondence that, "the Veteran also was found to have moved and several of his mailings cannot be assumed to have found him." The Veteran notified VA in November 2016 that his address changed. VA has complied with the request for change in address and has sent all correspondence to the current address. 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. TDIU

Under the applicable criteria, TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016). In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b) (2016).

The Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as service connection is in effect for chronic lumbar strain, currently rated as 20 percent disabling; chronic cervical strain, currently rated as 20 percent disabling; depression associated with chronic lumbar strain, currently rated as 10 percent disabling; bilateral hearing loss, currently rated as 10 percent disabling; and tinnitus, currently rated as 10 percent disabling, with a combined disability rating of 50 percent.

However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. See 38 C.F.R. § 4.16(b) (2016). Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary.

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran underwent a VA Social and Industrial Survey in April 2015. The social worker described the effect of the Veteran's disabilities and the impact on employment, noting that the Veteran reported significant difficulties securing and maintaining employment, which he attributed to chronic back pain, limiting his ability to perform physical labor. The social worker added that the Veteran also viewed fatigue related to heart conditioning as limiting his ability to perform work over an extended period. He commented that the Veteran's major depressive disorder did not appear to factor into his ability to function in the workplace, but his chronic back pain did appear to play a factor regarding the type of work the Veteran was able to perform. The examiner opined that the Veteran could work with such services as VA vocational rehabilitation to identify and secure employment which would provide limited physical requirements and reduced hours to account for these concerns. He added that this would be similar to the Veteran's past employment as an administrative assistant. The Board determined that the examiner's opinion was not adequate because it failed to address the impact of the Veteran's hearing loss and tinnitus on his employment. Thus, the Board remanded the claim for a new opinion in September 2015.

The Veteran was provided several examinations and an opinion in December 2015 to assess his service-connected conditions. The VA psychologist opined that the Veteran's depression "causes little if any day to day functional impairment." The musculoskeletal examiner opined that physical labor would be impaired by the back and neck conditions, but sedentary activities with reasonable accommodations such as opportunities to change positions or get up and stretch would not be impaired. The VA audiologist opined that hearing loss and tinnitus would not significantly impair the Veteran's employment. Finally, the VA examiner providing the opinion noted that the Veteran has many non-service connected conditions, such as his heart problems, which would have an impact on his sedentary and physical labor employment. 

An additional opinion provided in August 2016 stated that "it is clear that the Veteran would have impairment in physically strenuous labor such as construction and manufacturing jobs from his service-connected conditions... include[ing] degenerative arthritis and strain of the spine. Sedentary jobs would not be significantly affected by his service-connected conditions." The VA examiner next concluded that the Veteran's level of hearing loss and tinnitus would not significantly impair any type of employment. Finally, the VA examiner noted that the Veteran has non-service connected cardiomyopathy, which has been deemed a terminal condition. As cardiomyopathy is not service-connected, the VA examiner noted that its impact on his employability was not considered in rendering the opinion. 
 
The above-noted facts clearly do not support a finding that the Veteran's service-connected disabilities-without consideration of his nonservice-connected disabilities, including terminal cardiomyopathy-are of sufficient severity to produce unemployability. As such, the requirements for TDIU are not met and referral for extraschedular consideration is not warranted.



ORDER

Entitlement to TDIU is denied.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


